Citation Nr: 0204434	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had more than 20 years of active service, with 
verified active duty from September 1946 to February 1947 and 
from July 1965 to July 1969.  He died May 29, 1998.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death and eligibility for DEA under 
Chapter 35, Title 38, United States Code.  

In December 2000, the Board remanded the instant claim for 
further development.  This case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The cause of the veteran's death in May 1998 was 
carcinoma of the colon.  No autopsy was performed.  

2.  At the time of his death, service connection was not in 
effect for any disability.  

3.  Carcinoma of the colon began many years after service 
discharge and was not due to or the result of service.  

4.  The veteran did not die of a service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the time of his death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  

2.  The criteria for eligibility for dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 3.807(a)(1)(2)(3)(4) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board notified the appellant of the provisions of the 
VCAA in its December 2000 remand, and the RO has carried out 
all notice and assistance required.  The supplemental 
statement of the case is dated August 20, 2001, just before 
adoption of the final VCAA regulations, so the RO has not yet 
considered those regulations.  The question is whether there 
is any prejudice to the appellant in the Board's 
consideration of the regulations in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The regulations do not provide substantive rights beyond 
those of the VCAA.  The appellant has had ample notice of 
what might be required or helpful to her case.  Remand for 
the RO to address the regulations in the first instance would 
serve no practical purpose.

There is no issue as to substantial completeness of the 
appellant's application in this case.  38 U.S.C.A. § 5102 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(a)(3), 
(b)(2)).  The appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child 
(Including Death Compensation if Applicable) in July 1998.  
The application contains the veteran/claimant's name, 
sufficient service information to verify service, the 
benefits claimed and the appellant's signature.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)(3)).

There is a duty to notify a claimant of any information and 
medical or lay evidence that is needed to substantiate a 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  The Board remanded the instant 
claim in December 2000 in an effort to obtain additional 
evidence, informing the appellant by that remand that, to 
support her claim, she needed to provide medical evidence 
relating to all treatment the veteran had since discharge 
from service for peptic ulcer disease or colon cancer, and 
that she could provide the evidence herself or authorize its 
release for VA to request the records.  She was informed that 
she must provide the dates of treatment and complete names 
and addresses.  She was informed of the type of medical 
evidence that was needed.  She was advised that a medical 
opinion with detailed medical rationale would be helpful to 
support her claim.  In addition to the Board's remand, the RO 
wrote to the appellant on March 1, 2001, and asked her to 
provide the same information to support her claim.  The 
appellant responded with an incomplete list of medical care 
providers and did not provide dates of treatment for VA or 
service department records.

The Secretary is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, to include requesting private medical 
records and obtaining service medical records, VA treatment 
records, and other Federal treatment records.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  The veteran's service medical records 
were already on file.  Although the claimant did not provide 
dates of treatment as requested, the RO nonetheless requested 
medical treatment records from Barksdale Air Force Base and 
the VA Medical Center in Shreveport, Louisiana.  Barksdale 
responded that it had no records for the veteran, and a file 
notation shows that the RO was unable to retrieve any records 
from Shreveport.  The RO also requested private records from 
Dr. Donald Haynes and was advised that the records were in 
storage.  The appellant later submitted those records.

When the Secretary is unable to obtain all relevant records 
sought, there is a duty to notify the claimant of the efforts 
undertaken and further action to be taken.  See 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (to 
be codified at 38 C.F.R. § 3.159(e)).  In a June 2001 letter, 
the RO notified the claimant that it had not been able to 
retrieve any records from the Shreveport VA Medical Center 
and advised her that she should submit any such records she 
might have.  In the August 2001 supplemental statement of the 
case, the appellant was informed what medical records had 
been received and what had not.

VA has substantially discharged its duty under the VCAA, and 
the Board may reach the merits of this appeal.


B.  Service Connection for the Cause of the Veteran's Death 

The appellant contends that the veteran's death from colon 
cancer was due to disease or injury that he suffered in 
active military service.  Specifically, she has contended 
that he was treated in service for all the symptoms of 
stomach cancer and that he died of colon cancer.  She asserts 
her belief that his death was due to service.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c). 

The cause of the veteran's death in May 1998 was carcinoma of 
the colon.  During his lifetime, the veteran did not 
establish service-connection for any disability, but he was 
permanently retired from military service by reason of 
physical disability in July 1969.  The diagnosis was peptic 
ulcer disease, status post simple closure of perforation in 
1958 and status post vagotomy and pyloroplasty in 1964.  The 
disability cited on the Medical Board Report in June 1969 was 
recurrent diarrhea and stomach operation.  Colon cancer, 
which was the cause of his death, was not manifested in 
service or until May 1997, many years thereafter, and there 
is no service medical evidence that this condition was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  The appellant 
apparently claims that the veteran's colon cancer was caused 
by the veteran's peptic ulcer disease or that the peptic 
ulcer disease was symptomatic of the colon cancer.  This is 
not substantiated by the medical evidence of record.  

The veteran had the onset of peptic ulcer disease in service.  
He was treated for this disability and ultimately discharged 
on permanent disability from service as a result of the 
peptic ulcer disease.  Initially after service, he filed an 
application for compensation, received by VA in August 1969.  
In September 1969, he indicated that he did not wish to take 
the examination for purposes of determining entitlement to VA 
benefits.  He was informed that if he should determine that 
he was willing to report for a complete examination, he 
should notify VA.  In January 1970, a Memorandum Rating for 
Civil Service Purposes was issued.  It noted that the 
veteran's disabilities had not been evaluated because the 
veteran did not complete a VA examination.  However, the 
rating noted that he was retired for physical disability and 
peptic ulcer disease was determined to be less than 
10 percent disabling.  This rating was done for Civil Service 
purposes only.  Neither at the time of his release from 
service, nor at any time thereafter, did the medical evidence 
show that the peptic ulcer disease caused colon cancer or was 
a symptom of colon cancer.  

Medical records submitted in support of the veteran's claim 
show that the veteran was diagnosed with carcinoma of the 
colon in May 1997.  The majority of the veteran's medical 
records show treatment for carcinoma of the colon.  None of 
the medical evidence shows any treatment for peptic ulcer 
disease.  In fact, peptic ulcer disease is only mentioned in 
the records by history.  Furthermore, the appellant has 
presented no medical evidence that any physician has 
attributed the veteran's colon cancer to service or 
associated his colon cancer to peptic ulcer disease.  Only 
she has made this claim.  While the Board does not doubt the 
sincerity of the appellant or her belief in the merits of the 
claim, lay persons are not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  


C.  Dependents' Educational Assistance

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends upon 
meeting certain requirements.  An "eligible person" means, 
inter alia, the surviving spouse of a veteran who died while 
a total disability, permanent in nature, resulting from 
service-connected disability was in effect, or died as a 
result of a service-connected disability.   38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 3.807(a)(1)(3)(4) 
(2001).  Service-connected disability or death must have been 
the result of active military, naval, or air service.  
38 C.F.R. § 3.807(b) (2001).  A "surviving spouse" is a 
person of the opposite sex who was the spouse of the veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and who has not remarried.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. § 3.50(b) (2001).  A marriage 
certificate shows that the appellant and the veteran married 
in 1965, and there is no evidence that they did not live 
together until the veteran's death (except for his 
hospitalization) or that she has remarried.

In this case, the veteran did not die of a service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the date of his death.  He died of 
colon cancer for which he was not service connected, and he 
was not service-connected for any disability at all.  None of 
the criteria necessary for eligibility for DEA under Chapter 
35, United States Code, has been met.  The law is clear and 
precludes eligibility in this case.  Where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the Board has no alternative but to deny the 
appellant's appeal as she does not meet the legal criteria 
for eligibility for the Chapter 35 educational assistance 
program.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

